Clarke, J.:
This is an action to recover ‘for the death of plaintiff’s intestate caused by being run over and killed by an automobile owned and driven by the defendant. The accident occurred on August 7, 1912, and the action was commenced on September 5, 1912. The court charged the jury that the plaintiff was required to show by a faff preponderence of the evidence that the deceased was free from negligence, to which an exception was taken. The accident occurred and the case was commenced prior to the enactment of section 841-b of the Code of Civil Procedure, added by chapter 228 of the Laws of 1913, to take effect September first, providing that on the trial of any action to recover damages for causing death the contributory negligence of the person killed shall be a defense to be pleaded and proven by the defendant. The case was tried in June, 1914. In Sackheim v. Pigueron (215 N. Y. 62) the Court of Appeals has decided that section 841-b of the Code of Civil Procedure operated only as a change in procedure and the mode of attaining or defending rights, and should be construed to apply to actions pending when the same took effect. It follows, therefore, that the instruction of the court, duly excepted to, that the burden of proving decedent’s freedom from contributory negligence rested upon the plaintiff, was error, and such substantial error that we cannot sustain this judgment.
The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ., concurred.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.